NO. 07-09-0091-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  APRIL 24, 2009
                         ______________________________

                         ALTON ARMSTRONG, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 50,712-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                       ORDER OF ABATEMENT AND REMAND


      On March 16, 2009, appellant, Alton Armstrong, filed a notice of appeal from a

judgment entered by the 251st District Court of Potter County, Texas, in cause number

50,712-C. In this notice, appellant requests the trial court relieve his appointed counsel

from continuing to represent appellant on appeal and to appoint new appellate counsel.

On this basis, we now abate and remand this cause.


      Upon remand, the judge of the trial court is directed to immediately cause notice to

be given of and to conduct a hearing to determine: (1) whether appellant desires to
prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether appellant

is indigent; (3) if appellant is indigent, whether appellant is being adequately represented

on appeal by trial counsel; (4) if appellant is indigent and not being adequately

represented, whether appellant should be appointed new appellate counsel; and (5) what

orders, if any, should be entered to assure the filing of appropriate notices and

documentation to dismiss appellant’s appeal if appellant does not desire to prosecute this

appeal. If the trial court determines that new counsel should be allowed to represent

appellant on appeal, the court should cause the clerk of this court to be furnished the

name, address, and State Bar of Texas identification number of the newly-appointed or

newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law, and recommendations and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this court. TEX . R. APP. P. 38.8(b)(3). In the

absence of a request for extension of time from the trial court, the supplemental clerk’s

record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions, and recommendations, are to be sent so as to be

received by the clerk of this court not later than May 26, 2009.


                                                        Per Curiam
Do not publish.


                                             2